department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-140778-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil 25c ----------------------------- --------------------------------- -------------------------- dear ---------------- senator harry reid wrote to us on your behalf and asked me to respond to you directly about the income_tax treatment of the purchase of solar window screens you asked why a manufacturer stated that taxpayers will be eligible for the tax_credit for the purchase of solar window screens for use in some states but did not include ---------- i hope the following general information is helpful to qualify for the tax_credit as an insulation material or system a product must be specifically and primarily designed to reduce the heat loss or gain of a home when installed in or on the home the law also requires that the insulation material or system meet the prescriptive criteria that the international energy conservation code iecc established the iecc standard for some building envelope components varies according to the climate zone where the taxpayer will install a component for example the iecc requires for windows and doors a smaller coefficient of heat transmission in colder climate zones thus the law does not establish one standard that applies to all states i do not know the basis of the manufacturer’s statement that excluded solar screens purchased for use in ---------- one possibility is that the iecc standard that the manufacturer applied is different for the climate zone that includes ---------- from the iecc standard for the climate zone for the states that the manufacturer said that the solar screens qualified for the tax_credit the current irs guidance on this tax_credit notice_2009_53 provides a procedure allowing manufacturers to certify that a product satisfies the required efficiency standards in the law and thus qualifies for the tax_credit we based this procedure on the belief that taxpayers might face difficulty in determining whether the property that they purchase can satisfy the statutory efficiency standards manufacturers can better determine if the products that they manufacture will meet the technical requirements in conex-140778-10 the law and effectively communicate information about qualifying products to consumers we do not approve manufacturers’ certification statements however taxpayers who purchase a product that a manufacturer has certified can rely on this certification when claiming the credit we can revoke an incorrect certification and impose penalties on manufacturers in appropriate circumstances i know this information may be disappointing but i hope it is helpful if you have any questions please contact --------------------------------------------------------------------- or me at ---------------------- sincerely charles b ramsey chief branch associate chief_counsel passthroughs special industries cc the honorable harry reid
